Mikoll, J. P. (concurring in part and dissenting in part).
I respectfully dissent from that portion of the majority’s decision which finds no error in County Court’s denial of defendant’s suppression motion.
Mindful that the analysis required of a court when determining whether the People have met their burden of demonstrating probable cause for an arrest is essentially the same as that applied when passing on an application for an arrest or search warrant (see, People v Parris, 83 NY2d 342, 346; People v Dodt, 61 NY2d 408, 415; People v Bouton, 50 NY2d 130, 135), my review of the Dunaway hearing compels the conclusion that the nature and quality of the information possessed by the police, while certainly adequate to create a reasonable suspicion of defendant’s involvement in the fires, was insufficient to establish probable cause for his arrest. While I am in accord with the majority’s observation that probable cause does not require *947evidence sufficient to support a conviction or to establish a prima facie case, it remains equally true that suspicion or rumor alone will not suffice (see, People v Chase, 85 NY2d 493, 501; People v Parris, supra, at 348; People v Johnson, 66 NY2d 398, 403). I am of the view that the competent evidence presented by the People at the Dunaway hearing did not rise beyond the level of suspicion, albeit strong, to the mandated threshold of credible, objective evidence and articulable facts (see, CPL 70.10 [2]; People v Hicks, 68 NY2d 234).
A fundamental basis upon which I disagree with the majoritys assessment of the evidence adduced at the Dunaway hearing concerns its reliance on the testimony of two civilian witnesses to buttress the factual predicate for the arrest. Arresting officer Augustus Burns testified that he interviewed several witnesses (including the two who testified at the hearing) during his investigation of the fires, and he recounted the information they imparted to him. In ascertaining whether probable cause was established, I would confine the examination to that information which Burns testified he learned from these witnesses prior to the arrest. The significance of this point lies in the fact that in several instances, the civilian witnesses’ hearing testimony considerably expands upon Burns’ account of his conversations with them, with no clear indication that these amplified accounts were conveyed to or known by him prior to the arrest. For example, the majoritys reference to defendant’s “reactions when confronted by acquaintances” after discovery of the first fire derives not from Burns’ testimony, which makes no reference to this information, but from the hearing testimony of Michael McRobbie. Similarly, the majority’s statement that Burns learned that defendant “planned to spend the night in the garage” misinterprets the record, which reveals that although one witness testified that “I think Rob [Sanderson] told [Burns] that * * * [defendant] * * * was going to spend the night in the garage”, in actuality Burns testified that Sanderson told him that defendant had in the past spent the night in the garage.
Furthermore, I do not share the majority’s willingness to consider Burns’ conclusory testimony that the clothes defendant was wearing when arrested “did not match” the description of his attire given by witnesses who had seen him earlier that evening. “It is the responsibility of the suppression Judge, not the police, to make that determination” (People v Dodt, 61 NY2d 408, 416, supra), and “the court must be presented with facts, not assurances * * * [or s]ummary statements” (People v Bouton, 50 NY2d 130, 135, supra). Absent testimony from *948Burns describing the clothing in question, enabling the suppression court to draw the appropriate conclusion, I would accord Burns’ testimony no weight in the probable cause determination.
Finally, I have grave concerns about the propriety of treating a suspect’s arrest record for a similar crime as a factor bearing upon a probable cause determination. Nor do I read the Second Department’s decision in People v Thompson (175 AD2d 189) as standing for such a perilous proposition. At issue in Thompson (supra) was probable cause for the defendant’s arrest for one of a string of residential burglaries committed within one week of another in the same area, as to two of which the defendant had already been charged prior to the challenged arrest. In citing the incidents of probable cause (including the defendant’s possession of the fruits of the burglary in question), the Second Department included the arresting officers’ knowledge, obtained directly from the detective coordinating the overall investigation, that the defendant had been arrested and charged with two of the other related burglaries. Thompson’s unique circumstances, particularly the officers’ knowledge of the underlying facts and relatedness of the prior arrest, render it qualitatively distinguishable from the circumstances presented herein.
I would, therefore, vacate defendant’s conviction under counts one and three of the indictment, grant his suppression motion and remit to County Court for a new trial. Insofar as they relate to the remaining count of which defendant was convicted, I concur with the majority’s determination of the remainder of defendant’s contentions on appeal, and would affirm the judgment of conviction under count two of the indictment.
Ordered that the judgment is affirmed.